


EXHIBIT 10.40
 
AMENDMENT TO MEMORANDUM OF AGREEMENT
 
THIS AMENDMENT TO MEMORANDUM OF AGREEMENT (the “Amendment”), entered into this
6th day of December, 2013 by and between Garmin International Inc., a Kansas
corporation, having a place of business in the city of Olathe, Kansas
(“Garmin”), and Bombardier, Inc. a corporation incorporated under the Canada
Business Corporations Act with a place of business in the city of Montreal,
Quebec, Canada (“Bombardier”).
 
WHEREAS, Garmin and Bombardier have entered into a Memorandum of Agreement dated
March 14, 2013 relating to certain advance payments (the “MOA”); and
 
WHEREAS, Garmin and Bombardier desire to amend the MOA as provided in this
Amendment
 
NOW, THEREFORE, in consideration of the covenants and conditions hereinafter set
forth, and intending to be legally bound the one to the other, the Parties agree
as follows:
 

1. Amendments to MOA 

 
Schedule A to the MOA is hereby amended as follows:
 
The due date for payment of the second repayment in the amount of $25.193
million shall be changed from December 6, 2013 to January 8, 2014.
 
The due date for payment of the fifth and final repayment in the amount of
$42.862 million shall be changed from March 7, 2014 to April 7, 2014.
 
 

Page 1 of 3



  

2. Governing Law and Jurisdiction.  This Amendment shall be construed and all
disputes hereunder shall be settled in accordance with the laws of the United
States of America and the State of Kansas, excluding its conflict of laws
provisions.  Except for actions to enforce judgments the exclusive jurisdiction
for resolution of disputes and/or litigation related to this MOA and/or the
advancing of sums by Garmin and/or the repayment of sums to Garmin shall be in
the Kansas State Courts and/or the Federal Courts for the District of Kansas. 

 

3. Status of MOA.  Except as expressly amended herein all the terms of the MOA
shall remain in full force and effect and all other repayment dates specified in
Schedule A to the MOA shall remain unchanged.

 
[Intentionally Left Blank]
 
 

Page 2 of 3



 
IN WITNESS WHEREOF, the Parties hereto have caused this MOA to be properly
executed in duplicate by their duly authorized officers, principals, partners or
designees on the date set forth below their names.
 
Bombardier Inc.
 
/s/ Christian Doupart
 
By:    Christian Doupart for Kristopher Pinnow
 
Title: Sr. Director Legal Services
 
 
 
Date: December 6 2013
 
 
 
Garmin International, Inc.
 
 
 
/s/ Kevin Rauckman
 
By:    Kevin Rauckman
 
Title: Chief Financial Officer
 

 
 

Page 3 of 3



 

